Case 0:19-cv-61309-UU Document 19 Entered on FLSD Docket 07/18/2019 Page 1 of 5



                                UN ITED STA TES DISTR ICT CO URT
                                SO UTHERN D ISTRICT OF FLO RID A
                                 CASE NO .19-61309-C1V-UN GARO

 BIG-M C.m C .,
                Plaintiffts),


 M ON STER CLICK S,LLC.,eta1.,
                Defendantts).

                           SC H E DU LIN G O R D ER FO R PR ETR IA L
                                  C O N FER EN CE A N D TRIA L

         THIS CAUSE issetforPretrialConfercnceat10:00 A .M .on FEBRUARY 21,2020 in

 the Courthouse Building,400 N orth M iam iA venue,Courtroom 12-4,M iam i,Florida 33128. The

 partiesshallbepreparedtoarguethemeritsofanypendingmotionts)atthePretrialConference.
         Settlementnegotiationsshallnotjustifyanyfailurebythepartiestoconductdiscovery.The
 partiesshalladhere to the follow ing tim e schedule:

                                       TIM E SC H E DU LE

  Cut-offdateforadding partiesoram endingpleadings                 AU G UST 16,2019
  A11discovery mustbe completed by                                 D ECEM BER 13,2019

  A11motionsincludingsummaryjudgmentmotions,motions
  relatedto summaryjudgmentmotions,Daubertmotionsand
   m otionsrelated to trialevidence m ustbe tiled by               JA NU A R Y 20#2020
   JointPretrialStipulation,Jury lnstructions orProposed
   Findings ofFactand Conclusion ofLaw m ustbe filed by            JA N UA R Y 24,2020


  A LL EX PER T D ISCO VER Y M U ST BE C O M PLETED BY TH E D ISC O V ER Y C UT -O FF.
  THEREFORE, THE PARTIES M UST AGREE UPON A SCH EDULE FOR EXPERT
  D ISCL O SU R E S A N D DE PO SITIO N S W H IC H W ILL FA C IL ITA TE TH EIR
  CO M PLET IO N BY TH A T DA TE.T H E PLAIN TIFF SH A LL FIL E TH E SC H ED ULE W ITH
  T H E C O UR T W ITH IN 30 D AY S O F TH E ISSU A NC E O F TH IS O R DE R .TH E C O N TEN T
  OF THE EXPERT DISCLOSURES M UST CONFORM TO THE REQUIREM ENTS OF
Case 0:19-cv-61309-UU Document 19 Entered on FLSD Docket 07/18/2019 Page 2 of 5



 FEDER AL RU LE O F C IV IL PR O C ED UR E 26.

 TH E TIM E SCH ED U LE C O N TA IN ED IN TH IS O R D ER M A Y N O T BE M O DIFIED
 A BSEN T PR IO R O R D ER O F TH E CO UR T . IN T H E EV EN T TH E C O U RT G M N TS A
 C O NT IN UA N CE O F TH E O R IG IN A LLY SCH ED ULED TR IAL DA TE, A LL O TH ER
 DA TE S,IN C LUD IN G TH E PR ETR IAL C O N FEM N CE D AT E,SH A LL M M AIN IN FU LL
 FO RC E AN D EFFEC T U N LESS TH E C O U RT STA TE S O TH E RW ISE IN W RITIN G .

        To theextentthisOrdercontlictswith the LocalRules,thisordersupersedesthem . Each

 attorney and each self-represented party is charged with the duty ofcomplying with this Order.

 Failureto comply with thetimeschedulemay resultin dismissalorothersanctions.Thepartiesare

 precludedfrom filingunilateralpretrialstipulations;anypartycausingunilateralpre-trialstipulations

 to befiled willberequired to show cause why sanctionsshould notbe imposed.

        Exhibits must be pre-marked and exchanged prior to execution of the Joint Pretrial

 Stipulation. Each exhibit should be m arked w ith a sticker identifying the case num ber,exhibit

 number,and party offeringtheexhibit.

        The JointPretrial Stipulation shallinclude a num bered listof trialexhibits,otherthan

  impeachmentexhibits,withobjections,ifany,toeachexhibit,includingthebasisforobjectionsas
 providedinLocalRule16.1(E)(9).Thelistofexhibitsmustlistindividualexhibitsorindividual
  compositeexhibitsandmustincludeacolumn reflectingtheopposingparty'sobjections.The
  Courtrequires use ofthe form attached hereto as cxhibit$$A .''The Iistof exhibits also shall

  identify thosew hich the party expectsto offer and those w hich the party m ay offerifthe need

  arises.ThefailureofapartytoobjecttotheexhibitslistedinthePretrialStipulationshallconstitute
  awaiverofanyobjections,includingobjectionsunderRules402and 403oftheFederalRulesof
  Evidence.

         TheJointPretrialStipulation also shallincludeanumbered listoftrialwitnesses,withtheir
Case 0:19-cv-61309-UU Document 19 Entered on FLSD Docket 07/18/2019 Page 3 of 5



 addresses,separatelyidentifyingthosewhom thepartyexpectstopresent,thosewhom thepartymay

 callifthe need arises,and those w ho w illtestify as experts. lm peachm entw itnessesneed notbe

 listed. W itnesseswhose testim ony isexpected to be presented by deposition shallbe so designated

 on the w itnesslists.N o laterthan the date ofthe PretrialStipulation,the party offering a deposition

 shallfile w ith the C ourtdesignations ofthepages and linesofdeposition testim ony to be offered at

 trial,togetherwiththeopposing party'scross-designationsandobjectionsto theofferingparty's
 designations,andtheofferingparty'sobjectionstocross-designations.Anypartythatintendsto
 presenttestimonybydepositionshallcontacttheCourtroom Deputyat(305)523-5555toobtainthe
 form thattheattorneysmustusefordepositiondesignations,cross-designationsandobjections.
         Thepartiesalsom ustsubm itlointStipulated Proposed JuryInstructionsand alointproposed

 VerdictForm orProposed FindingsofFactand ConclusionsofLaw concurrentlywith subm ission

 ofthe PretrialStipulation.

         YOU A RE HEREBY N OTIFIED thatthe above-styled cause is setfor TR IA L during the

  two-w eekperiodcom m encing M AR C H 2,2020,at9:00 a.m .,beforetheH onorable Ursulau ngaro.

  Counselshallreportto aCallofthetrialcalendarat1:00 p-m .on FEBRUARY 26,2020,foratwo-

  w eek trialcalendar.A tthistim e,each casew illbeassigned a num berfortrial.A llcasesw illrem ain

  on the calendaruntiltried oruntilfurthernotice is received by counselfrom the Court.

         lfthiscase isto be tried byjury,thepartiesmustsubmitproposed voirdire questions
  necessarytobringoutinformationotherthantheidentityorexperienceofprospectivejurorsnolater
  than the Calendar Call.

         W ITH REGA RD TO SETTLEM EN T,ifacase issettled,counselare directed to infonn the

  Courtpromptlyat(305)523-5555andto submitan appropriateOrderforDismissal,pursuantto
Case 0:19-cv-61309-UU Document 19 Entered on FLSD Docket 07/18/2019 Page 4 of 5



  Fed.R.Civ.P.41(a)(l).SuchanOrdermustbefiledwithinfive(5)daysofnotificationtotheCourt.
            YOU ARE HEREBY REOUIRED TO FILE,within ninety (90)daysthisOrder,an
  lnterim JointStatusR eportansw ering the follow ing questions'
                                                               .

        Havea11thedefendantsbeen servedandansweredthecomplaint?lfnot,statethereasonts)
  forthe failure to do so.

            Ifthisisaclassaction,hasa motion forclasscertiication been fled? Ifso,whatisits

  status?

            lfdiscovery isnotclosed,whatistheparties'agreedupon plan forthe com pletion of

  discovery by the deadline,including butnotlim ited to the exchange of a11relevantelectronically

  stored inform ationg.

            Are there any m otions or discovery disputes pending? If so,indicate the status ofeach

  separately.

            HavethepartiesfiledtheirNoticeofSelection ofM ediatorasrequired bytheCourt'sOrder

  ofReferralto M ediator?

  6.        H avethe parties agreed to a place,date and tim e form ediation and hasthe lead attorney for

  theplaintiffts) completedtheform OrderSchedulingM ediation andsubmittedittotheCourt?lf
  not,statethereasonts)forthefailuretodoso.
  7.        H avethepartiesengaged in infonnalsettlem entnegotiations?lfso,explain theextentofthe

  negotiations.lfnot,explainthereasonts)forthefailuretodoso.
  8.        lfthe case is lessthan five days to try,have the parties conferred and have they agreed to

  trialbefore a U .S.M agistrate Judge,w herein a date certain fortrialm ay be given?

            A bsentleave of Court,the parties shallcom m unicate w ith the Courtsolely by m otion or
Case 0:19-cv-61309-UU Document 19 Entered on FLSD Docket 07/18/2019 Page 5 of 5



  noticefiled with theClerk ofCoul'
                                  tand appropriately served on the otherparties. A ny party who,

 withoutreceiving leave ofCourt, m ailscorrespondencedirectly to the Courtwillbe considered in

 contem ptofthisorder.

        DISCOVERY DISPUTES:In casesassigned to M agistrateJudge O'Sullivan, M agistrate

 Judge O'Sullivan holdsaregulardiscovery calendar. ln the event the case is assigned to Judge

 O 'Sullivan,no written discovery m otions, including m otionsto com pel,for protective order
                                                                                               ,

 or related m otions for sanctions shallbe filed unless M agistrate Judge O 'Sullivan so directs

 at his discovery calendar. Counselmustactually confer in a genuine effortto resolve their

 discoverydisputesbeforenoticingthedisputeforJudgeO'Sullivan'sdiscoverycalendar. TheCourt

 m ay im pose sanctions,m onetary orotherw ise, ifitdeterm inesdiscoveryisbeingimproperlysought

 orisbeingwithheld in badfaith.If,afterconferring, thepartiesareunabletoresolvetheirdiscovery

 disputewithoutCourtintervention, they shallnotfilewritten m otions. Rather,the çsm oving party''

 shallcontactthechambersofM agistrateJudgeO'Sullivanat(305)523-5920andplacethematter
 onthenextavailablediscovery calendar.

        DISCOVERY DISPUTES IN ALL OTHER CASES:Thepartiesshallcom ply with the

 Federal Rules of Civil Procedure and the Local Rules for the Southern District of Florida,

 particularlyRules7.1(a)(3)and26.1.
        DON E and O RD ERED atM iam i,Florida, this      /' dayofJuly2019. ,




                                                   U R SU LA UN G AR O
                                                   UN ITED STA TES D IST CT JU D GE
 cc:A llCounselofRecord
